

AFTERSOFT GROUP, INC.
Second Floor, 9 Lower Bridge Street
Chester, UK CH1 1RS
 
January 20, 2010
 
Via Electronic Mail


Mr. Ian Warwick
The Dovecotes, Plas Devon Court
Rossett Road, Holt LL13 9SY
United Kingdom


Re:
Separation Agreement



Dear Mr. Warwick:


This agreement (the “Separation Agreement”) is to confirm that Aftersoft Group,
Inc. (the “Company”) has elected to terminate your employment with the Company
without cause pursuant to Section 4.3(b) of your Employment Agreement dated as
of December 1, 2008 (the “Employment Agreement”) on the following terms and
conditions.  Accordingly, you and the Company agree as follows. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Employment Agreement.


1.           Termination. The effective date of termination of the Employment
Agreement, and your effective date of termination as Chief Executive Officer and
a director of the Company is, January 31, 2010 (the “Effective Date”). From the
date of this Separation Agreement through the Effective Date, you agree to
continue to perform your duties as set forth in the Employment Agreement in
full.  Effective at the close of business on the Effective Date, you have no
further authority to bind the Company as President, Chief Executive Officer, or
a director.  You and the Company acknowledge and agree that as of the date
hereof, all provisions of the Employment Agreement are hereby terminated in
their entirety.  We have agreed that you will have the ability to resign your
positions without prejudice to any rights in your Employment Agreement.


2.           Severance Payment.


a.           Subject to Section 2(b), commencing February 1, 2010, and in
accordance with Section 4.8(a)(i) of the Employment Agreement, the Company will
pay you the aggregate sum of $300,000 in six (6) equal monthly installments of
$50,000 per month (each, an “Installment”), on the first of each of the
succeeding six (6) months, which sum is comprised of that portion of your Base
Salary that was not previously paid to you from the last payment date through
the Effective Date, and an amount equal 12-months salary at the level of your
Base Salary currently in effect, subject to normal withholdings and deductions.

 

--------------------------------------------------------------------------------

 


b.          In accordance with Section 4.8(a)(iv) of the Employment Agreement,
all performance share units previously granted to you under the Employment
Agreement that would vest in the course of any fiscal year shall vest on a pro
rata basis.


c.           All severance payments under this Severance Agreement will be made
in British Pounds Sterling.


d.          All unused but accrued vacation will be paid with the first
termination payment pursuant to this Separation Agreement.


e.           As of the Effective Date, and except as may otherwise be agreed in
writing between you and the Company, you will no longer be eligible for any
additional compensation, including without limitation salary, bonuses, or
benefits.


3.           Refinancing Fee. The Company agrees to pay you a one-time sum of
$75,000 (the “Refinancing Fee”) in the event of a refinancing of the Company’s
debt currently held by ComVest Capital LLC; provided, however, that no such
Refinancing Fee shall be due if such refinancing of the ComVest debt is effected
by a shareholder that, as of the date of this Agreement, owns more than five
percent (5%) of the Company’s equity or an independent member of the Company’s
Board of Directors.  Payment of the Refinancing Fee shall be made upon the
consummation of such refinancing transaction.  In the event that a portion of
such refinancing of the ComVest debt is effected by a shareholder that, as of
the date of this Agreement, owns more than five percent (5%) of the Company’s
equity or an independent member of the Company’s Board of Directors, you will be
entitled to a portion of such Refinancing Fee.  (By way of example, if 25% of
the refinancing of the ComVest debt is provided by an insider, then you would be
entitled to a Refinancing Fee of $56,250.)


You will be entitled to convert the Refinancing Fee earned into equity at a rate
of $1.10 of equity for each $1.00 of earned Refinancing Fee.  (By way of
example, in the event you were entitled to a Refinancing Fee of $56,250, you
could elect to convert such Refinancing Fee into $61,875 of Equity.)  The number
of shares to be issued shall be based on the closing price of the Company’s
common stock on the date that the Company receives notice of such
conversion.  Any fractional shares shall be rounded up to the nearest whole
share.  A form of notice is attached hereto as Exhibit A.  Such notice of the
election to convert must be made no later than five (5) business days after the
Company has given you notice that you are entitled to receive all or a portion
of the Financing Fee.  Failure to give notice within five (5) business days will
result in your forfeiture of this option.

 
2

--------------------------------------------------------------------------------

 


4.           Mutual Release. In exchange for the benefits contained in this
Separation Agreement, you and the Company hereby release and discharge the
other, together with each and every of your and the Company’s predecessors,
successors (by merger or otherwise), parents, subsidiaries, affiliates,
divisions, directors, officers, employees and agents, as applicable, whether
present or former, from any and all claims, actions, causes of action, rights,
benefits, compensation, or damages, including costs and attorneys’ fees, of
whatever nature, whether known or unknown, suspected or unsuspected, matured or
unmatured, now existing or arising in the future from any act, omission, event,
occurrence, or non-occurrence prior to the Effective Date, arising out of or in
any way related to your employment with the Company.


5.           Indemnification. The Company agrees to indemnify you to the fullest
extent permitted by the Company’s Bylaws and that certain indemnification
agreement dated as of the date hereof, substantially in the form of Exhibit B
attached hereto, which includes independent representation where appropriate.
Nothing in this Separation Agreement shall modify, or be interpreted to modify,
the application or applicability of any law, document, or authority relating to
indemnification.


6.           Non-Disparagement. You agree that you will not make any disparaging
or untruthful remarks about or concerning the Company, its affiliates, officers,
directors, employees or agents, whether acting in their individual or
representative capacity, or otherwise take any action that could reasonably be
anticipated to cause damage to the reputation, goodwill or business of the
Company, or otherwise make remarks that may negatively reflect upon the Company.
The Company agrees that it will not make any disparaging or untruthful remarks
concerning you and shall use reasonable efforts to cause its officers,
directors, employees and agents, to not make any disparaging or untruthful
remarks concerning you, or otherwise take any action that could reasonably be
anticipated to cause damage to your reputation, goodwill or business, or
otherwise make remarks that may negatively reflect upon you.  Nothing in this
Paragraph shall in any way limit your ability or the ability of the Company or
its officers, directors, employees or agents to respond to or cooperate with any
government inquiry or investigation or to give truthful testimony as required by
law.


You or your counsel will have the ability to provide reasonable comments on the
draft press release announcing your separation from the business and which is
attached as Exhibit C to this Separation Agreement.  The Company will use good
faith in determining whether or not to incorporate any such comments reasonably
made by your or your counsel.  You or your counsel will also have the ability to
review the Current Report on Form 8-K to be filed by the Company; provided,
however, that the Company reserves the right whether to accept any suggestions
or comments provided to the Form 8-K that it believes are not accurate or would
otherwise result in the Company’s filing a report that contains misstatement or
an omission of material fact.


 
3

--------------------------------------------------------------------------------

 

7.           Confidentially. In accordance with Section 6.1 of the Employment
Agreement, in consideration of your former employment and your receipt of the
salary and other benefits associated with your employment, and in consideration
of the payments and other benefits received under this Separation Agreement, and
in acknowledgment that (a) the Company is engaged in the automotive software
business, (b) maintains secret and confidential information, (c) during the
course of your employment by the Company such secret or confidential information
may have become known to you, and (d) full protection of the Company’s business
makes it essential that no employee or former employee appropriate for his or
her own use, or disclose such secret or confidential information, you agree that
for a period of two (2) years following the Effective Date, you will hold in
strict confidence and shall not, directly or indirectly, disclose or reveal to
any person, or use for your own personal benefit or for the benefit of anyone
else, any trade secrets, confidential dealings, or other confidential or
proprietary information of any kind, nature, or description (whether or not
acquired, learned, obtained, or developed by you alone or in conjunction with
others) belonging to or concerning the Company or any of its subsidiaries,
except (i) with the prior written consent of the Company duly authorized by its
Board, (ii) in the course of the proper performance of your duties hereunder,
(iii) for information (x) that becomes generally available to the public other
than as a result of unauthorized disclosure by you or your affiliates or (y)
that becomes available to you on a non-confidential basis from a source other
than the Company or its subsidiaries who is not bound by a duty of
confidentiality, or other contractual, legal, or fiduciary obligation, to the
Company, or (iv) as required by applicable law or legal process.


8.           Non-Competition. In accordance with Section 6.2 of the Employment
Agreement, for so long as you receive any Severance Benefit or Severance Amount,
or receive any Severance Payment provided under this Separation Agreement, you
agree that you shall not be engaged as an officer or executive of, or in any way
be associated in a management or ownership capacity with any corporation,
company, partnership or other enterprise or venture which conducts a business
which is in direct competition with the business of the Company; provided,
however, that you may own not more than two percent (2%) of the outstanding
securities, or equivalent equity interests, of any class of any corporation,
company, partnership, or either enterprise that is in direct competition with
the business of the Company, which securities are listed on a national
securities exchange or traded in the over-the-counter market.  For purposes of
this Separation Agreement, a lump sum payment equivalent made to you shall be
judged in relation to your most recent annual base salary to determine whether
you are continuing to receive a Severance Benefit or Severance Amount and shall
be measured from the date such payment is received.  It is expressly agreed that
the remedy at law for breach of this covenant is inadequate and that injunctive
relief shall be available to prevent the breach thereof.


9.           Non-Solicitation. In accordance with Section 6.3 of the Employment
Agreement, you agree that you will not, directly or indirectly, within one (1)
year of the Effective Date, in any manner, encourage, persuade, or induce any
other employee of the Company to terminate his or her employment, or any person
or entity engaged by the Company to represent it to terminate that relationship
without the express written approval of the Company; provided, however, that in
the event an employee with whom you had a preexisting relationship prior to your
employment with the Company individually elects to resign as a consequence of
your having left the Company’s employ, this non-solicitation provision shall not
prohibit their subsequent association.  It is expressly agreed that the remedy
at law for breach of this covenant is inadequate and that injunctive relief
shall be available to prevent the breach thereof.

 
4

--------------------------------------------------------------------------------

 


10.         Confidential Nature of this Separation Agreement. You and the
Company each agree that the consideration provided to you under this Separation
Agreement is confidential and that neither shall disclose said consideration to
persons outside the Company, except that you may show this Separation Agreement
to your spouse, attorneys and tax consultants, who agree to be bound by these
provisions; provided, however, that nothing herein shall prohibit or restrict
the Company or you (or respective attorneys) from making disclosures related to
this Separation Agreement as required by law, from responding to any inquiry, or
providing testimony, about the fact or terms of this Separation Agreement or the
consideration provided to you, or the facts and circumstances underlying this
Separation Agreement, before the United States Securities and Exchange
Commission or any other federal or state regulatory or law enforcement agency or
as required by law, or prohibit or restrict the Company or you from disclosing
the terms of this Separation Agreement in any litigation brought to enforce any
obligations created by this Separation Agreement.


11.         Return of Company Property. You agree that as of the Effective Date,
you will have returned to the Company all of the Company’s property, including
all physical property (personal digital assistants, computer disks, access
cards, etc.) as well as any and all documents, data, plans, or other
information, whether on paper or in electronic form.


12.         Communications. You agree to cooperate with the Company and its
officers, directors, employees or agents to coordinate appropriate internal and
external communications concerning your separation pursuant to this Separation
Agreement, and to designate individuals to whom any questions shall be
directed.  You will have final approval on all such communications.


13.         Equitable Remedies. The provisions of this Separation Agreement, if
breached, could cause the parties to this Separation Agreement to suffer
irreparable harm for which damages would be an inadequate remedy. Therefore,
upon any such breach or threat thereof, either party to this Separation
Agreement shall be entitled to injunctions and other appropriate equitable
relief in addition to whatever remedies such party may have at law.


14.         Benefit. This Agreement shall inure to the benefit of and be binding
upon each of the parties and to those individuals and entities released herein,
and their respective successors.


15.         Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Delaware without resort to any
principle of conflict of laws that would require application of the laws of any
other jurisdiction, except as may apply to you pursuant to applicable employment
or related laws of the United Kingdom.

 
5

--------------------------------------------------------------------------------

 


16.         Severability. If any of the provisions of this Separation Agreement
is held to be invalid or unenforceable, the remaining provisions will
nevertheless continue to be valid and enforceable to the fullest extent
permitted by law.


17.         Entire Agreement. This Separation Agreement represents and contains
the entire understanding between the parties in connection with its subject
matter, and supersedes any prior written or oral agreements or understandings.
No modification or waiver of any provision of this Separation Agreement shall be
valid unless in writing and signed by you and an authorized representative of
the Company.


18.         Counterparts. This Separation Agreement may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Separation Agreement until a counterpart hereof has
been executed by you and the Company. Facsimiles or other electronic
transmission (e.g., pdf) shall be effective as originals.


[Remainder of page intentionally left blank.]


 
6

--------------------------------------------------------------------------------

 


Please evidence your agreement to each of the provisions of this Separation
Agreement by executing a counterpart hereof where indicated and returning to
Gerald M. Czarnecki, Chairman, c/o O2Media, Inc., 2001 Sample Road, Suite 101,
Pompano Beach, Florida 33064.
.
Very truly yours,


AFTERSOFT GROUP, INC.


By: 
     
Name: 
   
Title:
 



Accepted as of the date first above written:


 
Ian Warwick


 
7

--------------------------------------------------------------------------------

 

Exhibit A


Form of Notice of Conversion of Refinancing Fee


[Date]


Via Electronic Mail and Facsimile


Chief Financial Officer
Aftersoft Group, Inc.


Dear Sir or Madam:


Reference is made to Section 3 of that certain Separation Agreement dated as of
January [__], 2010 (the “Agreement”) between Ian Warwick and Aftersoft Group
Inc. (the “Company”).  Section 3 of the Agreement provides that I may elect to
convert the Financing Fee, as defined in the Agreement, to equity.  On [date], I
was provided with notice that I was entitled to a Financing Fee of $[amount].  I
hereby elect to convert such Financing Fee as provided in the Agreement.  Kindly
have the certificate for such shares issued in the name of [insert name].


Very truly yours,


Company Acknowledgement:


On [insert date], we received notice of your intent to convert the Financing Fee
of $[amount] into equity at a rate of $1.10 of equity for each $1.00 of
Financing Fee.  The closing price of the Company’s common stock on [insert date]
was [insert closing price].  A certificate for [insert number of shares] shall
be issued in the name of [insert name] per your prior instructions.


By:
     
Its:
Chief Financial Officer


 
A-1

--------------------------------------------------------------------------------

 

Exhibit B


INDEMNITY AGREEMENT
 
This INDEMNITY AGREEMENT (the “Agreement”) is dated as of January 20, 2010, and
is made by and between Aftersoft Group, Inc., a Delaware corporation (the
“Company”), and Ian Warwick, an officer and director of the Company (the
“Indemnitee”).
 
RECITALS
 
A.           WHEREAS the Indemnitee has been employed by the Company and/or its
affiliates since [_____], 2006; and
 
B.           WHEREAS the Indemnitee and the Company have determined that it is
in their mutual best interests to terminate the Indemnitee’s employment
effective January 31, 2010; and
 
C.           WHEREAS, the Board of Directors of the Company (the “Board”) has
agreed, as part of the Indemnitee’s separation from the Company, to provide
Indemnitee with indemnification for all acts by the Indemnity to the maximum
permissible liability for Expenses, losses, liabilities and damages in
connection with claims against the Indemnitee relating to his service in such
capacity as Chairman of the Board, a director, and an officer of the Company;
and
 
D.           WHEREAS Section 145 of the General Corporation Law of Delaware,
under which the Company is organized (the “Law”), empowers the Company to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Company, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the Law is not exclusive; further the
provisions of the Certificate of Incorporation of the Company, as amended (the
“Certificate of Incorporation”) specifically state that the rights to
indemnification and payment of expenses described therein are not exclusive, and
thereby contemplate that contracts with respect to indemnification and payment
of Expenses by the Company and similar obligations of the Company may be entered
into by and between the Company and persons entitled to such rights described in
the Certificate of Incorporation; and
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1.            Definitions.
 
1.1.        Agent.  For the purposes of this Agreement, “Agent” of the Company
means any person who is or at any time was a director or officer of the Company
or a subsidiary of the Company; or is or at any time was serving at the request
of, for the convenience of, or to represent the interest of the Company or a
subsidiary of the Company as a director or officer of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise or
an affiliate of the Company; or was a director or officer of another enterprise
or affiliate of the Company at the request of, for the convenience of, or to
represent the interests of such predecessor corporation. The term “enterprise”
includes any employee benefit plan of the Company, its subsidiaries, affiliates
and predecessor corporations.

 
B-1

--------------------------------------------------------------------------------

 
 
1.2.        Change in Control.  “Change in Control” means a change in control of
the Company occurring after January 31, 2010, of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934 (the “Act”), whether or not the Company is
then subject to such reporting requirement; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if after
June 1, 2010, (i) any “person” (as such term is used in Sections 13(d) and 14(d)
of the Act) other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then outstanding securities without the
prior approval of at least two-thirds of the members of the board of directors
of the Company in office immediately prior to such person attaining such
percentage interest; (ii) there occurs a proxy contest, or the Company is a
party to a merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the board
of directors of the Company then in office, as a consequence of which members of
the board of directors in office immediately prior to such transaction or event
constitute less than a majority of the board of directors thereafter; or (iii)
during any period of two consecutive years, other than as a result of an event
described in clause (ii) of this subsection (c), individuals who at the
beginning of such period constituted the board of directors of the Company
(including for this purpose any new director whose election or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the board of directors.
 
1.3.        Company.  As used herein the term “Company” includes all successors
and assigns to the Company, including, without limitation, any corporation or
other entity that is a successor to the Company by virtue of a Change in
Control.
 
1.4.        Controlled. “Controlled” means subject to the power to exercise a
controlling influence over the management or policies of a corporation,
partnership, joint venture, trust or other entity.

 
B-2

--------------------------------------------------------------------------------

 

1.5.        Expenses. For purposes of this Agreement, “Expenses” includes all
direct and indirect costs of any type or nature whatsoever (including, without
limitation, attorneys’ fees and related disbursements and retainers, costs of
travel, other out-of-pocket costs such as fees and disbursements of expert
witnesses, private investigators and professional advisors, court costs,
transcript costs, fees of experts, duplicating, printing, and binding costs,
telephone and fax transmission charges, postage, delivery services, secretarial
services and other disbursements and expenses and reasonable compensation for
time spent by the Indemnitee for which he is not otherwise compensated by the
Company or any third party) actually and reasonably incurred by the Indemnitee
in connection with the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, Section 145 of the Law or otherwise.
 
1.6.        Proceeding. For the purposes of this Agreement, a “Proceeding” means
any threatened, pending, or completed action, suit, arbitration, alternate
dispute resolution process, investigation, administrative hearing, appeal,
inquiry or other proceeding, whether civil, criminal, administrative,
investigative or any other type whatsoever, whether formal or informal,
including a proceeding initiated by Indemnitee pursuant to Section 9 of this
Agreement to enforce Indemnitee’s rights hereunder.
 
1.7.        Subsidiary. For purposes of this Agreement, “Subsidiary” means any
corporation, partnership, limited liability company, trust, joint venture, or
other entity of which more than fifty percent (50%) of the outstanding voting
securities is owned directly or indirectly by the Company, by the Company and
one or more of its subsidiaries or by one or more of the Company’s subsidiaries.
 
2.           Directors’ and Officers’ Insurance. The Company shall, to the
extent that the Board determines it to be economically reasonable, maintain a
policy of directors’ and officers’ liability insurance (“D&O Insurance”), on
such terms and conditions as may be approved by the Board.
 
3.           Mandatory Indemnification. Subject to Section 9 below, the Company
shall indemnify and hold the Indemnitee harmless to the fullest extent permitted
by the Law. Without limiting the generality of the foregoing, the Company shall
indemnify and hold harmless the Indemnitee as follows:
 
3.1.        Third Party Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding (other than an
action by or in the right of the Company) by reason of the fact that he is or at
any time was an agent of the Company, or by reason of anything done or not done
by him in any such capacity, against any and all claims, expenses and
liabilities of any type whatsoever (including, but not limited to, attorneys’
fees, judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) actually and reasonably incurred by him in connection with the
investigation, defense, settlement or appeal of such proceeding if he acted in
good faith and in a manner he reasonably believed to be in, or not opposed to,
the best interests of the Company and, with respect to any criminal action or
proceeding, had no reasonable cause to believe his conduct was unlawful; and/or

 
B-3

--------------------------------------------------------------------------------

 

3.2.        Derivative Actions. If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any proceeding by or in the right
of the Company to procure a judgment in its favor by reason of the fact that he
is or at any time was an agent of the Company, or by reason of anything done or
not done by him in any such capacity, against any and all claims, expenses and
liabilities, including without limitation attorneys’ fees, amounts paid in
settlement of any such proceeding and all expenses actually and reasonably
incurred by him in connection with the investigation, defense, settlement, or
appeal of such proceeding if he acted in good faith and in a manner he
reasonably believed to be in, or not opposed to, the best interests of the
Company; except that no indemnification under this subsection shall be made in
respect of any claim, issue or matter as to which such person shall have been
finally adjudged, in a judgment not subject to appeal, to be liable to the
Company by a court of competent jurisdiction due to willful misconduct of a
culpable nature in the performance of his duty to the Company, unless and only
to the extent that the Court of Chancery in Delaware or the court in which such
proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
Court of Chancery or such other court shall deem proper; and/or
 
3.3.        Exception for Amounts Covered by Insurance. Notwithstanding the
foregoing, the Company shall not be obligated to indemnify the Indemnitee for
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) to the extent such have been paid directly to the Indemnitee by D&O
Insurance.
 
4.           Partial Indemnification and Contribution.
 
4.1.        Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of any expenses or liabilities of any type whatsoever (including, but
not limited to, judgments, fines, ERISA excise taxes or penalties and amounts
paid in settlement) incurred by him in the investigation, defense, settlement,
or appeal of a proceeding but is not entitled, however, to indemnification for
all of the total amount thereof, then the Company shall nevertheless indemnify
the Indemnitee for such total amount except as to the portion thereof to which
the Indemnitee is not entitled to indemnification.
 
4.2.        Contribution. If the Indemnitee is not entitled to the
indemnification provided in Section 4 for any reason other than the statutory
limitations set forth in the Law, then in respect of any threatened, pending or
completed proceeding in which the Company is jointly liable with the Indemnitee
(or would be if joined in such proceeding), the Company shall contribute to the
amount of Expenses (including attorneys’ fees), judgments, fines and amounts
paid in settlement actually and reasonably incurred and paid or payable by the
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such proceeding arose and (ii) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the events which resulted in such Expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Expenses, judgments, fines or
settlement amounts. The Company agrees that it would not be just and equitable
if contribution pursuant to this Section 5 were determined by pro rata
allocation or any other method of allocation, which does not take account of the
foregoing equitable considerations.

 
B-4

--------------------------------------------------------------------------------

 
 
5.            Mandatory Advancement of Expenses.
 
5.1.        Advancement. Subject to Section 9 below, the Company shall advance
all expenses incurred by the Indemnitee in connection with the investigation,
participation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or at any time was an agent of the Company or by reason
of anything done or not done by him in any such capacity. The Indemnitee hereby
undertakes promptly to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined that the Indemnitee is not entitled to
be indemnified by the Company under the provisions of this Agreement, the
Certificate of Incorporation, or Bylaws of the Company, the Law or otherwise.
The advances to be made hereunder shall be paid by the Company to the Indemnitee
within thirty (30) days following delivery of a written request therefor by the
Indemnitee to the Company.
 
5.2.        Exception. Notwithstanding the foregoing provisions of this Section
6, the Company shall not be obligated to advance any expenses to the Indemnitee
arising from a lawsuit filed directly by the Company against the Indemnitee if
an absolute majority of the members of the Board reasonably determines in good
faith, within thirty (30) days of the Indemnitee’s request to be advanced
expenses, that the facts known to them at the time such determination is made
demonstrate clearly and convincingly that the Indemnitee acted in bad faith. If
such a determination is made, the Indemnitee may have such decision reviewed by
another forum, in the manner set forth in Sections 8.3, 8.4 and 8.5 hereof, with
all references therein to “indemnification” being deemed to refer to
“advancement of expenses,” and the burden of proof shall be on the Company to
demonstrate clearly and convincingly that, based on the facts known at the time,
the Indemnitee acted in bad faith. The Company may not avail itself of this
Section 6.2 as to a given lawsuit if, at any time after the occurrence of the
activities or omissions that are the primary focus of the lawsuit, the Company
has undergone a change in control. For this purpose, a change in control shall
mean a given person or group of affiliated persons or groups increasing their
beneficial ownership interest in the Company by at least fifteen (15) percentage
points without advance Board approval.
 
6.            Notice and Other Indemnification Procedures.
 
6.1.        Promptly after receipt by the Indemnitee of notice of the
commencement of or the threat of commencement of any proceeding, the Indemnitee
shall, if the Indemnitee believes that indemnification with respect thereto may
be sought from the Company under this Agreement, notify the Company of the
commencement or threat of commencement thereof.

 
B-5

--------------------------------------------------------------------------------

 
 
6.2.        If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7.1 hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such D&O Insurance policies.
 
6.3.        In the event the Company shall be obligated to advance the expenses
for any proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that: (a) the
Indemnitee shall have the right to employ his own counsel in any such proceeding
at the Indemnitee’s expense; (b) the Indemnitee shall have the right to employ
his own counsel in connection with any such proceeding, at the expense of the
Company, if such counsel serves in a review, observer, advice, and counseling
capacity and does not otherwise materially control or participate in the defense
of such proceeding; or (c) if (i) the employment of counsel by the Indemnitee
has been previously authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of any such defense or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of the Indemnitee’s counsel shall be at
the expense of the Company.
 
7.            Determination of Right to Indemnification.
 
7.1.        To the extent the Indemnitee has been successful on the merits or
otherwise in defense of any proceeding referred to in Section 4.1 or 4.2 of this
Agreement or in the defense of any claim, issue or matter described therein, the
Company shall indemnify the Indemnitee against expenses actually and reasonably
incurred by him in connection with the investigation, defense or appeal of such
proceeding, or such claim, issue or matter, as the case may be, including
without limitation Indemnitee’s attorneys’ fees.
 
7.2.        In the event that Section 8.1 is inapplicable, or does not apply to
the entire proceeding, the Company shall nonetheless indemnify the Indemnitee
unless the Company shall prove by clear and convincing evidence to a forum
listed in Section 8.3 below that the Indemnitee has not met the applicable
standard of conduct required to entitle the Indemnitee to such indemnification.
 
7.3.        The Indemnitee shall be entitled to select the forum in which the
validity of the Company’s claim under Section 8.2 hereof that the Indemnitee is
not entitled to indemnification will be heard from among the following:

 
B-6

--------------------------------------------------------------------------------

 
 
(a)            a quorum of the Board consisting of directors who are not parties
to the proceeding for which indemnification is being sought;
 
(b)            the stockholders of the Company, provided however that the
Indemnitee can select a forum consisting of the stockholders of the Company only
with the approval of the Company;
 
(c)            legal counsel mutually agreed upon by the Indemnitee and the
Board, which counsel shall make such determination in a written opinion;
 
(d)            a panel of three arbitrators, one of whom is selected by the
Company, another of whom is selected by the Indemnitee and  the last of whom is
selected by the first two arbitrators so selected; or
 
(e)            the Court of Chancery of Delaware or other court having
jurisdiction of subject matter and the parties.
 
7.4.        As soon as practicable, and in no event later than thirty (30) days
after the forum has been selected pursuant to Section 8.3 above, the Company
shall, at its own expense, submit to the selected forum its claim that the
Indemnitee is not entitled to indemnification, and the Company shall act in the
utmost good faith to assure the Indemnitee a complete opportunity to defend
against such claim.
 
7.5.        If the forum selected in accordance with Section 8.3 hereof is not a
court, then after the final decision of such forum is rendered, the Company or
the Indemnitee shall have the right to apply to the Court of Chancery of
Delaware, the court in which the proceeding giving rise to the Indemnitee’s
claim for indemnification is or was pending or any other court having
jurisdiction of subject matter and the parties, for the purpose of appealing the
decision of such forum, provided that such right is executed within sixty (60)
days after the final decision of such forum is rendered. If the forum selected
in accordance with Section 8.3 hereof is a court, then the rights of the Company
or the Indemnitee to appeal any decision of such court shall be governed by the
applicable laws and rules governing appeals of the decision of such court.
 
7.6.        Notwithstanding any other provision in this Agreement to the
contrary, the Company shall indemnify the Indemnitee against all Expenses
incurred by the Indemnitee in connection with any hearing or proceeding under
this Section 8 involving the Indemnitee and against all Expenses incurred by the
Indemnitee in connection with any other proceeding between the Company and the
Indemnitee involving the interpretation or enforcement of the rights of the
Indemnitee under this Agreement unless a court of competent jurisdiction finds
that each of the material claims and/or defenses of the Indemnitee in any such
proceeding was frivolous or not made in good faith.
 
8.            Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:

 
B-7

--------------------------------------------------------------------------------

 
 
8.1.        Claims Initiated by Indemnitee. To indemnify or advance expenses to
the Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of Expenses arising under
this Agreement, the charter documents of the Company or any Subsidiary or any
statute or law or otherwise, but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or
 
8.2.        Unauthorized Settlements. To indemnify the Indemnitee hereunder for
any amounts paid in settlement of a proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld; or
 
8.3.        Securities Law Actions. To indemnify the Indemnitee on account of
any suit in which judgment is rendered against the Indemnitee for an accounting
of profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section l6(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law; or
 
8.4.        Unlawful Indemnification. To indemnify the Indemnitee if a final
decision by a court having jurisdiction in the matter, in a judgment not subject
to appeal, shall determine that such indemnification is not lawful. In this
respect, the Company and the Indemnitee have been advised that the Securities
and Exchange Commission takes the position that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication.
 
9.            Non-Exclusivity.
 
THE PROVISIONS FOR INDEMNIFICATION AND ADVANCEMENT OF EXPENSES SET FORTH IN THIS
AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS WHICH THE INDEMNITEE
MAY HAVE UNDER ANY PROVISION OF LAW, THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, THE VOTE OF THE COMPANY’S STOCKHOLDERS OR DISINTERESTED DIRECTORS,
OTHER AGREEMENTS OR OTHERWISE, BOTH AS TO ACTION IN THE INDEMNITEE’S OFFICIAL
CAPACITY AND TO ACTION IN ANOTHER CAPACITY WHILE OCCUPYING HIS POSITION AS AN
AGENT OF THE COMPANY, AND THE INDEMNITEE’S RIGHTS HEREUNDER SHALL CONTINUE AFTER
THE INDEMNITEE HAS CEASED ACTING AS AN AGENT OF THE COMPANY AND SHALL INURE TO
THE BENEFIT OF THE HEIRS, EXECUTORS AND ADMINISTRATORS OF THE INDEMNITEE.

 
B-8

--------------------------------------------------------------------------------

 

10.         Burden of Proof. In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement, and the Company shall have the burden of proof to overcome
that presumption in connection with the making by any person, persons or entity
of any determination contrary to that presumption.
 
11.         Duration of Agreement.
 
This Agreement shall continue until and terminate upon the later of: (a) 10
years after the date that the Indemnitee shall have ceased to serve as a
director and/or officer of the Company or director, officer, employee or agent
of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise which the Indemnitee served at the request of the
Company; or (b) one year after the final, nonappealable termination of any
Proceeding then pending in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by the Indemnitee pursuant to Section 10 of this Agreement relating
thereto.


12.          General Provisions.
 
12.1.      Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.
 
12.2.      Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal, or unenforceable for any reason whatsoever,
then:
 
(a)        the validity, legality and enforceability of the remaining provisions
of this Agreement (including, without limitation, all portions of any paragraphs
of this Agreement containing any such provision held to be invalid, illegal, or
unenforceable that are not themselves invalid, illegal, or unenforceable) shall
not in any way be affected or impaired thereby; and
 
(b)        to the fullest extent possible, the provisions of this Agreement
(including, without limitation, all portions of any paragraphs of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
are not themselves invalid, illegal or unenforceable) shall be construed so as
to give effect to the intent manifested by the provision held invalid, illegal
or unenforceable and to give effect to Section 13.1 hereof.
 
12.3.      Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver.

 
B-9

--------------------------------------------------------------------------------

 

12.4.      Subrogation. In the event of full payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary or desirable to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.
 
12.5.      Counterparts. This Agreement may be executed in one or more
counterparts and via facsimile, each of which shall constitute an original, but
all of which when taken together shall constitute a single agreement.
 
12.6.      Successors and Assigns. The terms of this Agreement shall bind, and
shall inure to the benefit of, the successors and assigns of the parties hereto.
 
12.7.      Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given: (a) if
delivered by hand and signed for by the party addressee; or (b) if mailed by
certified or registered mail, with postage prepaid, on the third business day
after the mailing date. Addresses for notices to either party are as shown on
the signature page of this Agreement or as subsequently modified by written
notice.
 
12.8.      Gender. The masculine, feminine or neuter pronouns used herein shall
be interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.
 
12.9.      Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
 
If the General Corporation Law of the State of Delaware (the “Delaware Law”) or
any other applicable law is amended after the date hereof to permit the Company
to indemnify Indemnitee for Expenses or liabilities, or to indemnify Indemnitee
with respect to any action or Proceeding, not contemplated by this Agreement,
then this Agreement (without any further action be either party hereto) shall
automatically be deemed to be amended to require that the Company indemnify
Indemnitee to the fullest extent permitted by the Delaware Law.
 
12.10.    Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding, which arises out
of or relates to this Agreement.
 
12.11.    Attorneys’ Fees. In the event Indemnitee is required to bring any
action to enforce rights under this Agreement (including, without limitation,
the payment or reimbursement of expenses of any proceeding described in Section
4), the Indemnitee shall be entitled to all reasonable fees and expenses in
bringing and pursuing such action, unless a court of competent jurisdiction
finds each of the material claims of the Indemnitee in any such action was
frivolous and not made in good faith.
 
[Balance of the Page Intentionally Left Blank]

 
B-10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.

 
AFTERSOFT GROUP, INC.
 
INDEMNITEE
         
By:
   
By:
 
Name:
   
Name: Ian Warwick
Title:
   
Title:   Chief Executive Officer and Director
         
Date: January 20, 2010
 
Date: January 20, 2010
         
Address:
 
Address:


 
B-11

--------------------------------------------------------------------------------

 


Exhibit C


Draft Press Release


Aftersoft Group, Inc. Business Realignment


NEW YORK—(PRNewswire)—January XX, 2010 — Aftersoft Group, Inc. (OTCBB: ASFG), a
major supplier of Business and ERP supply chain management solutions to
automotive parts and tire, distributors, jobbers, retailers, and installers
announced today that it has completed a realignment of its business units.


The realignment results in the company’s US division, Aftersoft Network, N.A.,
reporting into Mike Jamieson, General Manager of MAM, Inc.  As part of the
realignment, Aftersoft announced that its CEO Ian Warwick and COO Simon
Chadwick, had resigned from the company, effective January 31, 2010.


Commented Gerry Czarnecki, Chairman of the Board: “The progress made in the US
over the past several years enables us to take the action we are announcing
today.  Now that the US organization is beginning to show a profit, we are able
to consolidate the operation of the US and UK businesses under a single
management team and further consolidate our activities as a means toward further
profit improvement.”  Continued Czarnecki: “I thank Ian Warwick and Simon
Chadwick for their tireless efforts in getting these businesses where they are
today.  Without their efforts these past several years, this might not have
become a reality.”


 
C-1

--------------------------------------------------------------------------------

 